DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Response to Amendment
The amendment filed on 06/22/2022 has been entered. Claims 32-37, 41-48, 50-51 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the previous Office Action mailed 02/28/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-37, 41-48, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 32, 33, 35-37, 41, 45-48, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Takashi, JP 2012009720 (hereafter Takashi), and further in view of Peng et al., US 20180104767(hereafter Peng) and as evidenced by Aspnes, Spectroscopic Ellipsometry- a perspective, J. of vacuum science and technology, 2013 (hereafter Aspnes).
Regarding claim 32,
“A machined article of controlled roughness configured as a component for handling semiconductor wafers, comprising:” (Takashi teaches “The present invention relates to a wafer holder for attracting and holding a wafer made of a material such as a semiconductor, glass, or ceramic. This type of wafer holder is provided in an exposure apparatus used for manufacturing a semiconductor circuit or the like (see, for example, Patent Document 1). As this wafer holder, a holder substrate in which a large number (for example, 30,000 to 50,000) of minute pins are erected at a predetermined interval and a wafer support surface is formed on the top of each pin is used” on page 2 of the attached machine translation. Thus Takashi is in the same field as the instant claim.)
“(a) a chuck having a support surface;….wherein the support surface includes a plurality of pins for supporting the semiconductor wafers, each one of the pins having a perimeter and a top surface defined within the perimeter, wherein the first portion of the support surface is located on the top surfaces and within the perimeters of the pins, wherein the grooves or channels of the second portion are located on the top surfaces of the pins, and wherein the cross-hatched pattern formed by the grooves or channels of the second portion is located on the top surfaces and within the perimeters of the pins.” ( Annotated Fig. 3, 4, and 5. 
Wafer holder 1 corresponds to chuck, substrate 2 corresponds to support surface, pin 6 corresponds to pin, surface 6a corresponds to first portion, groove 6b corresponds to second portion, Fig. 4 teaches a cross-hatch pattern on the top surface made by two intersecting grooves 6b.)

    PNG
    media_image1.png
    861
    592
    media_image1.png
    Greyscale

Figure 3 of Takashi teaches pins with grooves 
“(b) wherein said support surface features a ceramic-containing material having”  (Page 3, paragraph 5 teaches alumina wafer holder. It is inherent that alumina is ceramic.)

    PNG
    media_image2.png
    629
    506
    media_image2.png
    Greyscale

Figures 4 and 5 of Takashi teaches different groove patterns
“(i) a first portion at a first elevation, said first portion being optically flat, and (ii)” (6a in Fig. 4 corresponds to the first portion. Page 9, paragraph 5 teaches “ the wafer support surface is formed flat on the top of each protrusion.” It is implied that to an observer observing visually the first portion is flat, hence the first portion is optically flat.)
“a second portion at a second elevation recessed or relieved with respect to said first elevation, thereby reducing optical contact bonding;” (6b in Fig. 4. Page 6, paragraph 1 teaches “the wafer W can be separated from the wafer holder 1 simultaneously with the release of the evacuation operation, and the occurrence of linking (that is, a phenomenon in which the wafer W remains stuck to the wafer holder 1 even if the evacuation operation is released) can be avoided.” Here linking corresponds to optical contact bonding.)
“(c) wherein said second portion includes at least two sets of parallel grooves or channels that are angled with respect to one another to form a cross-hatched pattern on said support surface; and” (Page 7, paragraph 1 teaches “the shape of the groove 6b is not limited to these, and may be, for example, a “two” shape, a “three” shape, a cross beam shape, a * shape, a star shape, a concentric shape, or a spiral shape.” Thus, Takashi teaches the groove pattern as a result effective variable. It is further implied that if each groove 6b has a cross beam shape, then top surface of pin 6 in Fig. 4 would become a cross hatch pattern.)
“(d) said second portion exhibiting no visible surface oxidation, wherein the no visible oxidation is determined using optical or scanning electron microscopy;”( The limitation “no visible surface oxidation” is interpreted as surface oxidation is reduced by having an inert gas flow on the surface during machining as described in paragraph [43] of the instant specification “the flow of gas envelops the machining area in an inert argon atmosphere, preventing oxidation.”
Takashi does not explicitly teach processing the chuck in an oxygen free environment. Peng teaches in abstract “a method of providing a texture to a surface of a component for use in a semiconductor processing chamber… The method includes directing a beam of photons at the surface of the component and scanning the beam of photons across a first region of the surface of the component to form a plurality of features on the surface within the first region. The features that are formed are depressions, protuberances, or combinations thereof.” Thus Peng is from the same field as the instant claim.
Peng teaches in paragraph [31] “it may be desirable to locate the laser machine 100 and the support system 102 within an oxygen-depleted environment. In such a situation, the laser machine 100 and the support system 102 can be positioned within a chamber where nitrogen gas is used.” 
The limitation “using optical or scanning electron microscopy” describes a characterization process in which the chuck is intended to be used. A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. MPEP 2173.05(p). Furthermore, since the technique of characterizing oxidation through optical or scanning electron microscopy is well known in the art as evidenced by Aspnes below, the claim would have been obvious.

    PNG
    media_image3.png
    960
    1445
    media_image3.png
    Greyscale

Aspnes teaches ellipsometry is well established in the art to measure film thickness of thin film materials. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use nitrogen gas or other inert gases as taught in Peng during the processing of the chuck as taught in Takashi. 
One of ordinary skill in the art would have been motivated to do so in order to obtain an “oxygen-depleted environment” as taught in paragraph [31] in Peng. This would inherently result in no visible surface oxidation, which is the predictable result.) 
Regarding claim 33,
“The article of claim 32, wherein said parallel grooves or channels are no more than 500 microns in width.” (Page 5, paragraph 1 in Takashi teaches “The groove 6b of each pin 6 has a width of 50 to 70 μm and a depth of 5 to 30 μm.” The range of 50 to 70 microns overlaps the claimed range.)
Regarding claim 35,
“The article of claim 32, wherein said second portion of said support surface is made by laser machining.” (Page 4, paragraph 2 of Takashi teaches “As a method of forming the groove 6b of the pin 6, laser processing that performs fine processing using a laser beam such as an excimer laser or a CO.sub.2 laser is preferable in that no processing distortion remains.”)
Regarding claim 36, 
“The article of claim 32, wherein said component comprises at least one member selected from the group consisting of vacuum wafer chuck, electrostatic chuck, vacuum wafer table, wafer arm, end effector, and susceptor.” (Takashi teaches a wafer holder 1 with vacuum holes in Fig. 3. This corresponds to vacuum wafer chuck.)
Regarding claim 37, 
“The article of claim 34, wherein said parallel grooves or channels are spaced no more than 100 microns apart.” (Similar scope to claim 34 and therefore rejected under the same argument.)
Regarding claim 41,
“The article of claim 32, wherein said second portion of said support surface has a roughness of at least 0.75 micron RA.” ( The claim is interpreted as the top surface of the pin comprising grooves and flat has a surface roughness of 0.75 micron RA. 
Takashi does not explicitly teach a roughness value.
Peng teaches  in paragraph [44] “An example of the arithmetic average of the roughness profile (Ra) of the repeating square form shown in FIGS. 9 and 10 is about 357 μin when the power output of the laser machine is 30 W, the component 104 is aluminum, and the beam diameter is about 25 μm. It is to be understood that the Ra value will vary depending upon the power output of the laser machine and the various variables associated with beam of photons 112.” Thus surface roughness is a result effective variable. The roughness of 357 μin taught in Peng overlaps with the claimed range of 0.75 micron.
The claim can be alternatively interpreted as the grooves have a surface roughness of 0.75 micron.
Takashi does not explicitly teach a roughness value.
Peng teaches in paragraph [45] “A subsequent polishing process may be performed after the texturizing process to help planarize top surfaces of the protuberances, thereby helping the adhesion of the silicon wafer to the electrostatic chuck during wafer processing. The portion of the component 104 not planarized during the polishing process will retain a surface roughness, thereby aiding in the prevention of detachment of foreign matter that has condensed within the plurality of passageways during wafer processing.” Thus Peng teaches that grooves have a surface roughness resulting from laser processing. Thus this roughness becomes a result effective variable that depends on width, depth of the grooves as well as laser parameters. 
Even though Peng does not explicitly teach a value of surface roughness of the grooves, Peng teaches optimizing the roughness to reduce wafer contamination from the chuck. Peng teaches in paragraph [5] “In order to prevent detachment of foreign matter that has condensed, the internal surfaces of the chamber and the surfaces of chamber components disposed within the chamber may be provided with a particular surface texture. The surface texture is configured such that the condensed foreign matter that forms on these surfaces has enhanced adhesion to the surface and is less likely to detach and contaminate a wafer substrate. A key parameter of the surface texture is the surface roughness.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the surface roughness as taught in Peng during the processing of the chuck as taught in Takashi. One of ordinary skill in the art would have been motivated to do so “In order to prevent detachment of foreign matter that has condensed, the internal surfaces of the chamber and the surfaces of chamber components disposed within the chamber may be provided with a particular surface texture. The surface texture is configured such that the condensed foreign matter that forms on these surfaces has enhanced adhesion to the surface and is less likely to detach and contaminate a wafer substrate. A key parameter of the surface texture is the surface roughness” as taught in paragraph [5] in Peng. This would inherently result in less wafer contamination, which is the predictable result.)
Regarding claim 45,
“The article of claim 32, wherein said ceramic-containing material is exclusive of ceramic oxides.” (Takashi teaches in page 7, paragraph 5 “In the first to third embodiments, the alumina wafer holder 1 has been described. However, materials other than alumina (for example, Altic (alumina + TiC ceramics), SiC, SiC-CVD SiC (SiC substrate surface coated with SiC by chemical vapor deposition (CVD)), AlN, low thermal expansion ceramics It is also possible to apply the present invention to the wafer holder 1 composed of the like.” )
Regarding claim 46,
“The article of claim 32, wherein said ceramic-containing material comprises silicon carbide.” (Takashi teaches in page 7, paragraph 5 “In the first to third embodiments, the alumina wafer holder 1 has been described. However, materials other than alumina (for example, Altic (alumina + TiC ceramics), SiC, SiC-CVD SiC (SiC substrate surface coated with SiC by chemical vapor deposition (CVD)), AlN, low thermal expansion ceramics It is also possible to apply the present invention to the wafer holder 1 composed of the like.” )
Regarding claim 47,
“The article of claim 32, wherein said channel has a depth of at least 1 micron.” (Takashi teaches in page 5, paragraph 1 “The groove 6b of each pin 6 has a width of 50 to 70 μm and a depth of 5 to 30 μm”; wherein the depth of 5 micron  overlaps the claimed range of at least 1 micron.)
Regarding claim 48,
“ A machined article of controlled roughness, comprising: (a) a chuck having a support surface; (b) wherein said support surface features a ceramic-containing material having (i) a first portion at a first elevation, said first portion being optically flat, and (ii) a second portion at a second elevation recessed or relieved with respect to said first elevation, thereby reducing optical contact bonding; (c ) wherein said second portion includes at least two sets of parallel grooves or channels that are angled with respect to one another to form a cross-hatched pattern on said support surface; ….. and wherein the support surface includes a plurality of pins, each one of the pins having a perimeter and a top surface defined within the perimeter, wherein the first portion of the support surface is located on the top surfaces and within the perimeters of the pins, wherein the grooves or channels of the second portion are located on the top surfaces of the pins, and wherein the cross- hatched pattern formed by the grooves or channels of the second portion is located on the top surfaces and within the perimeters of the pins.” (Similar scope to claim 32 and therefore rejected under the same argument.)
 “wherein said second portion includes a machined surface,”(Takashi teaches in page 8, paragraph 3 that groove 6b is formed by laser processing. Thus groove 6b is a machined surface.)
 “and wherein no more than one half of a dozen atomic layers of oxide are present on the machined surface;” (The limitation is interpreted as surface oxidation is reduced by having an inert gas flow on the surface during machining as described in paragraph [55] of the original disclosure “By "avoidance of oxidation", the Applicant means that no oxidation was observed visually, in optical microscopes, or even in the SEM. This does not preclude the possibility, however, of atomic scale oxidation being present on metal or non-oxide ceramic surfaces, for example one, several, perhaps up to half a dozen atomic layers of oxide present on the machined surface. This result is in distinct contrast with thermal laser and EDM, where there is an observed layer of oxidation.” Hence the scope becomes similar to claim 1 and therefore rejected under the same argument.)
Regarding claim 50,
“The article of claim 48, wherein said support surface comprises at least one material selected from the group consisting of diamond and silicon carbide.” (Takashi teaches in page 7, paragraph 5 “In the first to third embodiments, the alumina wafer holder 1 has been described. However, materials other than alumina (for example, Altic (alumina + TiC ceramics), SiC, SiC-CVD SiC (SiC substrate surface coated with SiC by chemical vapor deposition (CVD)), AlN, low thermal expansion ceramics It is also possible to apply the present invention to the wafer holder 1 composed of the like.”)
Regarding claim 51,
“The article of claim 48, wherein at least said support surface comprises titanium, silicon, and silicon carbide.” (Takashi teaches in page 7, paragraph 5 “In the first to third embodiments, the alumina wafer holder 1 has been described. However, materials other than alumina (for example, Altic (alumina + TiC ceramics), SiC, SiC-CVD SiC (SiC substrate surface coated with SiC by chemical vapor deposition (CVD)), AlN, low thermal expansion ceramics. It is also possible to apply the present invention to the wafer holder 1 composed of the like.”)
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi, and Peng as applied to claim 32 above, and further in view of Pou et al., WO 2016009103(hereafter Pou). 
“The article of claim 32, wherein said parallel grooves or channels are spaced no more than 500 microns apart.” (Takashi does not explicitly teach a range of spacing between parallel grooves. 

    PNG
    media_image4.png
    591
    425
    media_image4.png
    Greyscale

Fig. 1 of Pou teaches spacing between grooves
Pou teaches a method to form patterns in ceramic using a laser beam to increase friction. Pou teaches “a distance between channels of 0.100 mm to 0.500 mm” in page 7, paragraph 3. Thus Pou teaches the spacing as a result effective variable. The range 100 to 500 microns in Pou overlaps the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design multiple grooves in Takashi to the spacing taught in Pou. One of ordinary skill in the art would have been motivated to do so in order to “obtain a surface with a high coefficient of friction” as taught in abstract of Pou.)
Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi, and Peng , Aspnes as applied to claim 32 above, and further in view of Cunha et al., Ultrafast laser surface texturing of titanium alloys, Laser Surface Modification of Biomaterials, 2016 (hereafter Cunha). 
Regarding claim 42, 
“The article of claim 32, wherein said second portion of said support surface exhibits no melted texture.” (The limitation is interpreted as machined surface has no processing distortion as described in paragraph [69] of the original disclosure “EDM and thermal laser have an accuracy issue due to "over- burn". Essentially, there is a heat affected zone/melted zone ahead of the cut.” Takashi teaches in page 4, paragraph 2 “As a method of forming the groove 6b of the pin 6, laser processing that performs fine processing using a laser beam such as an excimer laser or a CO.sub.2 laser is preferable in that no processing distortion remains.” Thus the grooves of Takashi exhibits no melted structure further evidenced by Cunha below.
 Cunha teaches the ablation of metallic materials by ultrashort laser pulses which is solving the same problem of surface texturing as the instant application. Cunha teaches in section 11.2 “Once an ultrashort laser pulse interacts with a solid material, it undergoes the so-called ‘cold ablation’, in which the material directly vaporizes with almost no heat conduction, resulting in a negligible amount of molten material and absence of a recast layer…. The ablation threshold strongly depends on the laser processing parameters (radiation wavelength, pulse duration, number of pulses and processing atmosphere) as well as on the material’s thermal properties.”) 

    PNG
    media_image5.png
    1015
    934
    media_image5.png
    Greyscale
 
Screenshot of Cunha
Regarding claim 43,
“The article of claim 32, wherein said second portion of said support surface exhibits no evidence of microstructural modification.” (The limitation is interpreted as machined surface has no melting as described in paragraph [54] “Another difference among grinding, EDM and laser machining is in terms of potential modifications to the chemistry and crystallinity of the machined surface. The predominant feature of a thermal laser machined surface is a melted or heat-affected zone.” Thus the scope is similar to claim 42 and therefore rejected under the same argument.) 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi, and Peng , Aspnes as applied to claim 32 above and as evidenced by hypertextbook website, 2006 (hereafter hypertextbook)
“The article of claim 32, wherein said ceramic-containing material has an electrical resistivity greater than 1 x 106 (10E6) ohm-cm.” (Takashi teaches in page 7, paragraph 5 “In the first to third embodiments, the alumina wafer holder 1 has been described.” The electrical resistivity of Alumina is 1x1014 ohm-cm as evidenced by hypertextbook.)

    PNG
    media_image6.png
    997
    1747
    media_image6.png
    Greyscale

Screenshot of hypertextbook teaches resistivity of Alumina
Response to Arguments
Applicant’s arguments filed on 06/22/2022 with respect to claim(s) 32-37, 41-48, 50-51 have been considered but are moot because the new ground of rejection does not rely on Cooke applied in the prior rejection of record for amended claims 32 and 48. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761